Citation Nr: 0522199	
Decision Date: 08/15/05    Archive Date: 08/25/05

DOCKET NO.  02-20 241	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to service connection for asthma.


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Bernard T. DoMinh, Counsel







INTRODUCTION

The veteran served on active duty from September 1942 to 
August 1943.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a July 2001 rating decision by the Boston, 
Massachusetts, Regional Office (RO) of the Department of 
Veterans Affairs (VA) which, inter alia, denied the veteran's 
claim of entitlement to service connection for asthma.  
During the course of the appeal, the Board remanded the case 
in March 2004 for further evidentiary and procedural 
development.  Following this development, the denial of 
entitlement to VA compensation for asthma was confirmed by 
rating decision of May 2005.  The case was returned to the 
Board in July 2005 and the veteran now continues his appeal.


FINDINGS OF FACT

A bronchial asthma condition existed prior to the veteran's 
entrance into service; it is not shown to have permanently 
increased in severity beyond its natural progression during 
service, nor is it shown to have any relation thereto.


CONCLUSION OF LAW

Bronchial asthma was not aggravated by, or is otherwise 
related to active military service.  38 U.S.C.A. §§ 1110, 
1111, 1153 (West 2002); 38 C.F.R. §§ 3.303, 3.306 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Preliminary Matters

The Veterans Claims Assistance Act of 2000, implemented in 
38 U.S.C.A. §§ 5103, 5103A (West 2002), now requires VA to 
assist a claimant in developing all facts pertinent to a 
claim for VA benefits, including a medical opinion and notice 
to the claimant and the claimant's representative, if any, of 
any information, and any medical or lay evidence, not 
previously provided to the VA Secretary, that is necessary to 
substantiate the claim.  VA has issued regulations to 
implement the Veterans Claims Assistance Act of 2000.  66 
Fed. Reg. 45,620 (Aug. 29, 2001) (codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2004)).

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  The 
provisions of the VCAA and the implementing regulations are 
accordingly applicable.  See Holliday v. Principi, 14 Vet. 
App. 280 (2001) (the Board must make a determination as to 
the applicability of the various provisions of the VCAA to a 
particular claim).

The Board notes that the RO has provided the veteran with 
express notice of the provisions of the VCAA in 
correspondence dated in September 2002 and April 2004, in 
which it provided the veteran with an explanation of how VA 
would assist him in obtaining necessary information and 
evidence.  The veteran has been made aware of the information 
and evidence necessary to substantiate his claim and has been 
provided opportunities to submit such evidence.  A review of 
the claims file also shows that VA has conducted reasonable 
efforts to assist him in obtaining evidence necessary to 
substantiate his claim during the course of this appeal.  His 
service medical records, copies of relevant private medical 
records, and a copy of a September 1941 statement from his 
private physician describing his medical history at the time, 
have been obtained and associated with the claims file.   He 
has also been provided with VA examinations in 2001,  2004, 
and 2005, whose reports include medical nexus opinions 
addressing the service connection issue on appeal.  See 
Charles v. Principi, 16 Vet. App. 370 (2002).  Finally, he 
has not identified any additional, relevant evidence that has 
not otherwise been requested or obtained.  In this regard, 
the veteran has made reference to treatment by physicians 
who, by his own report, and now deceased or retired and whose 
records of treatment are no longer available.  The veteran 
has been notified of the evidence and information necessary 
to substantiate his claim, and he has been notified of VA's 
efforts to assist him. (See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).)  As a result of the development that has 
been undertaken, there is no reasonable possibility that 
further assistance will aid in substantiating the claim.  For 
these reasons, further development is not necessary to meet 
the requirements of 38 U.S.C.A. §§ 5103 and 5103A.

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  The standard of review for 
cases before the Board are as follows: when there is an 
approximate balance of evidence regarding the merits of an 
issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 
C.F.R. §§ 3.102, 4.3 (2004).  In Gilbert v. Derwinski, 1 Vet. 
App. 49, 53 (1990), the United States Court of Appeals for 
Veterans Claims (Court) stated that "a (claimant) need only 
demonstrate that there is an 'approximate balance of positive 
and negative evidence' in order to prevail."  To deny a 
claim on its merits, the preponderance of the evidence must 
be against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert v. Derwinski, 1 Vet. App. At 54.

Factual Background

The veteran's claims file includes a letter dated in 
September 1941 from his private physician, Maurice Lugitch, 
M.D., who reported that the veteran was treated for recurring 
asthma attacks from July 1929 to June 1930.  Dr. Lugitch also 
reported that chest X-rays of the veteran lungs revealed the 
presence of a moderate amount  of coarse, generalized, peri-
bronchial infiltration attributed to a chronic respiratory 
infection.

The veteran's service medical records show that on entrance 
examination in September 1942, he was noted to have a mild 
bronchial asthma condition.  Chest X-rays were negative.  
Physician's notations accompanying the examination report 
show that the veteran was deemed to have been physically 
qualified for limited military service, with the limitation 
predicated on his mild bronchial asthma.

In June 1943, the veteran was hospitalized for hay fever 
attacks.  The treatment notes show that his limited military 
service status was recently upgraded to full military duty, 
and that shortly afterwards he began to experience attacks of 
asthma-like symptoms while performing physical exercises and 
military drills.  The report referred to his history of hay 
fever prior to entering service and treatment for asthma in 
1929.  According to the report, he had previously experienced 
an attack of asthma-like symptoms approximately in March 
1943.  Although he was initially diagnosed with bronchial 
asthma during admission for inpatient treatment, subsequent 
hospital reports dated in August 1943 clarified his diagnosis 
as moderately severe hay fever and noted that no subjective 
or objective symptoms of asthma were found during treatment.  
A military medical board determined that the veteran was 
physically unfit for further duty due to his moderately 
severe hay fever and was recommended for discharge from the 
armed services.  Separation examination in August 1943 shows 
that X-rays of the veteran's lungs revealed the presence of a 
faint, irregular infiltration measuring 1.0 centimeters in 
diameter that was located in the right lung at the level of 
the 5th rib, posteriorly.

The veteran is currently service-connected for rhinitis, on 
the basis that his rhinitis was related to his hay fever 
attacks during service.

In April 2001, the veteran filed a claim of entitlement to VA 
compensation for asthma.  Pursuant to his claims, a private 
physician examined him on behalf of VA in June 2001.  The 
examination report shows, in pertinent part, that the veteran 
had a history of asthma since childhood and that he was 
discharged from service due to hay fever attacks, and was 
currently experiencing shortness of breath and chronic nasal 
congestion associated with hay fever.  Lung examination was 
normal and pulmonary function testing revealed moderate 
restriction and low vital capacity.  The report presented 
diagnoses of asthma and hay fever.

The report of a private pulmonary consultation conducted in 
August 2001 shows that the veteran was experiencing shortness 
of breath that had worsened over the past two years.  His 
past medical history was significant for childhood asthma 
which resolved at age 12.  He was lifelong non-smoker.  Chest 
examination revealed no wheezing.  X-rays of his lungs 
revealed significant elevation of his right hemidiaphragm, 
mostly anteriorly, which the examiner opined may have been 
secondary to paralysis of the right hemidiaphragm or post-
surgical changes.  CT scan revealed identical findings as 
shown on X-ray with no evidence of tumor.  The pertinent 
impression was shortness of breath that was multifactorial in 
origin and was attributed, in part, to diaphragmatic 
paralysis on the basis of phrenic nerve involvement of 
unknown etiology, poor physical conditioning, and asthmatic 
disease.

At a November 2003 hearing conducted at the RO before the 
undersigned Veterans Law Judge, the veteran testified, in 
pertinent part, that he had a pre-service history of asthma 
as a child, but when he entered active duty in 1942 he had no 
respiratory problems.  During service, he developed severe 
hay fever which ultimately forced him out of active duty.  
Ever since his discharge, he experienced respiratory problems 
on an on-and-off basis from the 1940's through the 1960's, 
with less frequent problems during the 1970's and 1980's, but 
then with an increased intensity beginning approximately 3 - 
5 years ago, with shortness of breath and difficulty 
breathing when trying to climb stairs.  The veteran 
contended, in essence, that his current breathing problems 
were related to service and that the faint, irregular 
infiltration of his right lung that was noted on X-ray during 
separation from service was not present during his entrance 
examination and indicated the onset of a chronic respiratory 
disability during active duty.

The veteran was examined by VA in October 2004.  The examiner 
reviewed the veteran's medical history, which included 
treatment for childhood asthma and current complaints of 
recurrent shortness of breath.  The veteran reported that 
during separation examination from service a spot was 
identified on X-ray of his right lung.  The examiner noted 
that the veteran's service medical records reflected this 
finding.  A pulmonary function test was conducted.  Chest X-
rays were obtained during the October 2004 examination which 
revealed a markedly high diaphragm but clear lung fields.  
The relevant impression was history of asthma, chronic 
shortness of breath.  In a February 2005 addendum, the 
examiner stated that the small infiltrate noted in the 
veteran's right lung on X-ray during separation examination 
in 1943 could not be definitely related in any manner to the 
elevated right hemidiaphragm noted on X-ray in October 2004, 
and that the origin of the elevated right hemidiaphragm was 
indeterminable on the basis of the available records.  In a 
March 2005 addendum, the examiner stated that it was less 
likely than not related to exacerbation of asthma in service.  
The examiner also stated that the pulmonary function tests of 
October 2004 revealed findings which did not indicate the 
presence of bronchial asthma.  However, he also presented a 
somewhat conflicting opinion that stated "(m)y impression is 
that (the veteran's) asthma which was severe enough to 
require hospitalization in the service was as likely as not 
related to the persistent problem that he had following 
discharge."

Analysis

Service connection involves many factors, but basically means 
that the facts, shown by the evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service, or if pre-existing such 
service, was aggravated therein.  This may be accomplished by 
affirmatively showing inception or aggravation during service 
or through the application of statutory presumptions.  
38 C.F.R. § 3.303(a) (2004).

With chronic disability or disease shown as such in service 
(or within the presumptive period under 38 C.F.R. § 3.307 
(2004)) so as to permit a finding of service connection, 
subsequent manifestations of the same chronic disease at any 
later date, however remote, are service connected, unless 
clearly attributable to intercurrent causes.  This rule does 
not mean that any treatment for respiratory symptoms in 
service will permit service connection for pulmonary disease, 
first shown as a clear-cut clinical entity, at some later 
date.  For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  When the disease identity is established, there 
is no requirement of evidentiary showing of continuity.  
Continuity of symptomatology is required only where the 
condition noted during service (or in the presumptive period) 
is not, in fact, shown to be chronic, or where the diagnosis 
of chronicity may be legitimately questioned.  When the fact 
of chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b) (2004).  Service connection 
may be granted for any disease diagnosed after discharge from 
active duty when all the evidence, including that pertinent 
to service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2004).

The veteran will be considered to have been in sound 
condition when examined, accepted and enrolled for service, 
except as to defects, infirmities, or disorders noted at 
entrance into service, or where clear and unmistakable 
(obvious and manifest) evidence demonstrates that an injury 
or disease existed prior thereto.  Only such conditions as 
are recorded in examination reports are to be considered as 
noted.  38 C.F.R. § 3.304(b) (2004).

Clear and unmistakable evidence (obvious and manifest) is 
required to rebut the presumption of aggravation where the 
pre-service disability underwent an increase in severity 
during service.  This includes medical facts and principles 
which may be considered to determine whether the increase is 
due to the natural progress of the condition.  Aggravation 
may not be conceded where the disability underwent no 
increase in severity during service on the basis of all the 
evidence of record pertaining to the manifestations of the 
disability prior to, during and subsequent to service.  
38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(b) (2004).

In the present case, the objective medical evidence clearly 
establishes that the veteran had an asthmatic condition that 
pre-existed his entry into active duty in September 1942.  
The September 1941 statement from his private physician, Dr. 
Lugitch, shows that he was treated for childhood asthma from 
1929 - 1930, and a mild bronchial asthma condition was noted 
on entrance examination in September 1942.  Therefore, 
service connection for asthma on a direct basis cannot be 
granted as the evidence demonstrates that the veteran's 
asthma condition existed prior to service.  

A review of the medical evidence also indicates that the spot 
of infiltrate noted in the veteran's right lung on separation 
examination in August 1943 was not indicative of the onset of 
a chronic disabling respiratory condition.  Although the spot 
was not present on chest X-ray during enlistment examination, 
it was also not found on subsequent post-service chest X-
rays, and the medical opinions obtained on VA examination in 
2004 and on addenda presented in 2005 indicate that the spot 
observed in 1943 was not likely related to the veteran's 
current radiographic findings of an elevated right 
hemidiaphragm or respiratory symptoms in service.

The weight of the evidence is also against awarding service 
connection on the basis of aggravation of the pre-existing 
asthma condition by active service.  Although the veteran's 
admission for hospitalization in service was for treatment of 
what was initially believed to be respiratory symptoms 
associated with his history of asthma, subsequent 
hospitalization reports show that no subjective or objective 
symptoms of asthma were found during treatment and that his 
symptoms were due to an attack of hay fever.  Therefore, 
aggravation of his pre-existing asthma condition cannot be 
conceded as there is no objective evidence that it had 
actually re-manifested itself in service, much less that it 
underwent a permanent worsening beyond its natural progress.

The Board notes that the examination report of 2001 presented 
diagnoses of asthma and hay fever, and that the VA 
physician's opinion expressed in the addenda of 2005 are 
somewhat ambiguously and confusingly worded in that they 
appear to imply that the veteran's respiratory symptoms 
(including asthma) were exacerbated in service and related to 
his current symptoms.  Service connection for rhinitis 
associated with his hay fever attacks in service has already 
been granted by VA.  However, to the extent that the VA 
physician's statements may be interpreted as referring to 
asthma, the Board must confer significant probative weight on 
the determination of the service department physician in 
August 1943, who found no evidence of active asthma during 
hospitalization, and the VA physician's own diagnostic 
assessment that he presented in the 2005 addenda, which was 
that the pulmonary function tests conducted in October 2004 
did not indicate the presence of active bronchial asthma at 
the present time.  Therefore, as the weight of the objective 
clinical evidence shows that there was no active asthmatic 
process either during active duty or at the present time, the 
claim of entitlement to service connection for asthma must be 
denied.   

The Board acknowledges that the veteran has related a 
historical account of an ongoing problem with shortness of 
breath ever since his discharge from service, culminating 
with attacks of shortness of breath of increasing severity as 
of approximately 1998 - 2000.  However, to the extent that 
the veteran asserts that he has a current diagnosis of asthma 
that, based upon his own personal knowledge of his medical 
condition and history, is linked to his period of active 
duty, because he is a layperson who is not possessed of any 
formal medical training, he lacks the requisite accreditation 
and expertise to present commentary on medical observations 
or to make medical diagnoses.  His statements in this regard 
are thus not entitled to be assigned any probative weight.  
See Layno v. Brown, 6 Vet. App. 465 (1994); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992). 


ORDER

Service connection for asthma is denied.



	                        
____________________________________________
	ROBERT E. SULLIVAN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


